DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 10/29/21 has been entered.  Claims 1, 3, 8, 11, and 17- 19 are amended.  Claim 4 is canceled.  Claims 1- 3 and 5- 20 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/29/21, with respect to the rejection(s) of claim(s) 1, 11, 18 under 35 U.S.C. § 102(a)(1) as being anticipated by Ma have been fully considered and are persuasive because Ma does not disclose the newly added limitation regarding the first expandable clot engagement section directly connect to and extending from the shaft.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brady et al. (US Pub. No. 2013/0345739 A1) in view of Braun et al. (US Pub. No. 2012/0022572 A1).
Claim Objections
Claim 19 is objected to because of the following informalities:  lines 1- 4 – ‘wherein the the distal engagement section’ should be amended to - - wherein the [[the]] distal engagement section - - in order to correct an apparent typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 13 is duplicative of the claim limitation found in claim 11 at lines 4- 6.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1- 2, 5- 6 and 8- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Braun et al. (US Pub. No. 2012/0022572 A1).

    PNG
    media_image1.png
    420
    917
    media_image1.png
    Greyscale

Regarding claims 1 and 6, Brady discloses a stentriever (1, 9501) for removing a clot from a vessel, comprising: 
a shaft (9, 9502) (Figs. 1a, 99a) extending between a proximal end and a distal end (P. [0737] - - the embodiment of Fig. 99a incorporates features disclosed in the embodiment of Fig. 1a); 
a first expandable clot engagement section (8, 9504) (Figs. 1a, 99a, 99c- 99d) directly connected to and extending from the shaft (9, 9502) (Abstract, P. [0737] - - distal end of shaft 9502 is connected to inner elongate member 9503 and outer elongate member 9504) and comprising directing an aspiration into the first expandable clot engagement section (8, 9504); 
a proximal flow channel (5, 9503) (Figs. 99a- 99b) (P. [0507] - - channel is interpreted as including passage within inner tubular member 5) positioned proximal to 
a distal engagement section (3, 9505) (Figs. 99a) (P. [0737] - - distal capture net 9505) positioned distal to the first expandable clot engagement section (8, 9504) and extending from the shaft (9, 9502), 
wherein the stentriever (1, 9501) comprises a collapsed configuration to be inserted into a microcatheter, wherein the stentriever (1, 9501) comprises an expanded configuration for exerting an outward radial force on the clot (Abstract, Ps. [0511], [0737] - - The device is self-expanding, and is collapsible so that it can be advanced through a conventional small diameter microcatheter (24) (Figs. 2a- 2b) to be delivered to a target site, whereupon it is deployed across a target clot by retraction of the microcatheter), and 
wherein, when the stentriever (1, 9501) is in the expanded configuration, the first expandable clot engagement section (8, 9504) has a larger diameter than the proximal flow channel (5, 9503) (See Figs. 1a, 99a) (Abstract), causing the aspiration to be directed from the first expandable clot engagement section (8, 9504) and into the proximal flow channel (5, 9503) (See Fig. 99a).  
Brady does not specifically disclose 
(claim 1) a first clot engagement membrane directing an aspiration into the first expandable clot engagement section;
claim 6) a second clot engagement membrane directing the aspiration into the second expandable clot engagement section.
However, Braun teaches a clot engagement membrane (38) for directing an aspiration into a catheter (20) in order to avoid a migration of particles in the direction of the cerebral blood vessels (Ps. [0007], [0107], [0135])
(claim 1) a shaft extending between a proximal end and a distal end; 
a first expandable clot engagement section (32) (Fig. 1A) comprising a first clot engagement membrane (38) (Fig. 1A) directing an aspiration into the first expandable clot engagement section (32) (Ps. [0107], [0135] - -a portion of the proximally located self-expandable area 32 includes a cover 38 which serves as a funnel for guiding or directing the blood stream into the lumen 26 of the catheter 20);
(claim 6) wherein the second expandable clot engagement section (34) comprises a second clot engagement membrane (38) (Fig. 1A) directing the aspiration into the second expandable clot engagement section (34) (Fig. 1A - - second clot engagement membrane has same reference number as first expandable clot engagement membrane) (P. [0107]).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the first expandable clot engagement section(s) associated with Brady to include a first clot engagement membrane (and second clot engagement membrane) taught by Braun because it would provide for the funneling or guiding or directing of the blood stream into the lumen of the proximal flow channel associated with Brady (Braun - - P. [0135]).  The motivation for the modification would have been to prevent emboli migration in the direction toward the 
Regarding claim 2, Brady in view of Braun discloses the apparatus of claim 1, Brady further disclosing wherein the first expandable clot engagement section (8, 9504) further comprises a first clot inlet (9528) (Fig. 99c) capturing the clot (P. [0741] - - Inlet mouths 9528 are located between the outer member segments so that when the device is deployed within a clot the scaffolding sections exert an outward radial force on the clot which urges it to flow into the unscaffolded inlet mouth regions and into the reception space).  
Regarding claim 5, Brady in view of Braun discloses the apparatus of claim 1, Braun further disclosing further comprising a second expandable clot engagement section (S2) (See Annotated Fig. 99a) extending from the shaft (9, 9502), wherein the second expandable clot engagement section (S2) is positioned distal to the first expandable clot engagement section (8, 9504) (See Annotated Fig. 99a - - reference number 9504 points to the proximal-most expandable clot engagement section).  
Regarding claim 8, Brady in view of Braun discloses the apparatus of claim 1, Braun further disclosing wherein the distal engagement section (3, 9505) comprises a plurality of distal clot cells (9523) (Fig. 99c) capturing clot fragments (Ps. [0737]- [0741]- - distal capture net 9505 is integrated into the distal end of the outer member which protects the distal vascular bed from embolization by preventing the escape from the reception space of fragments of the captured clot; distal scaffolding segment 9523 has clot cells as shown in Fig. 99c for capturing clot fragments).
Regarding claim 9, Brady in view of Braun discloses the apparatus of claim 8, Braun further disclosing wherein the distal engagement section (3, 9505) comprises a distal membrane, and wherein the distal membrane comprises distal pores constricting flow of the aspiration into the distal engagement section (3, 9505) (Ps. [0056], [0075]- [0076] - - porous filtering surface comprises a plurality of pores configured to allow free movement of blood while filtering clot fragments or emboli particles in the blood from passing distally).
Regarding claim 10, Brady in view of Braun discloses the apparatus of claim 9, Braun further disclosing wherein: the first expandable clot engagement section (8, 9504) further comprises a first clot inlet (9528) (Fig. 99c) capturing the clot, and the distal membrane constricts flow from the distal engagement section to the proximal flow channel to create a negative pressure at the first expandable clot engagement section (8, 9504) (Ps. [0056], [0075]- [0076] - - porous filtering surface comprises a plurality of pores configured to allow free movement of blood while filtering clot fragments or emboli particles in the blood from passing distally), thereby pulling the clot into the first clot inlet (P. [0741] - - Inlet mouths 9528 are located between the outer member segments so that when the device is deployed within a clot the scaffolding sections exert an outward radial force on the clot which urges it to flow into the unscaffolded inlet mouth regions and into the reception space).
Claims 3, 11- 14 and 16- 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Braun et al. (US Pub. No. 2012/0022572 A1) and Vale et al. (US Pub. No. 2017/0071614 A1).  Vale is cited in the IDS filed 1/11/22.
Regarding claim 3, Brady in view of Braun discloses the apparatus of claim 1, Brady in view of Braun further disclosing wherein the proximal flow channel comprises: a collapsed configuration to be inserted into the microcatheter (24) (Figs. 2a- 2b) (Abstract, Ps. [0511], [0737] - - The device is self-expanding, and is collapsible so that it can be advanced through a conventional small diameter microcatheter (24) (Figs. 2a- 2b) to be delivered to a target site, whereupon it is deployed across a target clot by retraction of the microcatheter).
Brady in view of Braun does not disclose
(claim 3) an expanded configuration wherein the proximal flow channel exerts a radial force on the intermediate catheter, 
wherein, in the expanded configuration, the proximal flow membrane engages with an inner surface of the intermediate catheter at a proximal seal area to direct aspiration flow.
However, Vale teaches a clot retrieval system in the same field of endeavor including a proximal flow channel (130) and an intermediate catheter (140), wherein distal advancement of the intermediate catheter (140) further compresses the clot (141) between the proximal flow channel (130) and the intermediate catheter (140) (See Figs. 2a- 2b) (Ps. [0140]- [0141])
(claim 3) when Brady in view of Braun is combined with Vale, in the expanded configuration, the proximal flow channel (130, 804) (Figs. 2a- 2c, 28) exerts a radial force on the intermediate catheter (140) (Figs. 2a- 2c) (P. [0141] - - since distal advancement of intermediate catheter (140) over clot (141) captured by proximal flow channel (130) causes resistance and relative tension, this resistance and relative 
wherein, in the expanded configuration, the proximal flow membrane associated with Brady in view of Braun engages with an inner surface of the intermediate catheter (140) at a proximal seal area to direct aspiration flow (See Fig. 2c), and 
wherein, when the stentriever (800, 850, 900) (Fig. 28) is in the expanded configuration, the first expandable clot engagement section (901) (Fig. 28) has a larger diameter than the proximal flow channel (130, 804) (Fig. 28), causing the  aspiration to be directed from the first expandable clot engagement section (901) by the first clot engagement membrane associated with Brady in view of Braun and into the proximal flow channel (130, 804) (See Fig. 28) (P. [0172] - -diameter of the outer cage 901 increases as the device as it is retracted back into a larger diameter vessel).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the intermediate catheter and proximal flow channel expanded configuration relationship associated with Brady in view of Braun to include wherein, in the expanded configuration, the proximal flow channel exerts a radial force on the intermediate catheter as taught by Vale such that the proximal flow membrane associated with Brady in view of Braun seals against an inner surface of the intermediate catheter because it would provide a pinch on the captured clot to be maintained, thereby increasing the security of the trapped clot segment (Vale - - P. [0141]).  The motivation for the modification would have been to improve the dislodgement and retraction of clots which are difficult to retrieve and 
Regarding claims 11, 13 and 16, Brady discloses a system for removing a clot from a vessel, the system comprising:
a stentriever (1, 26, 9501) (Figs. 1a- 2f, 99a- 99d) comprising: 
a shaft (9, 30, 9502) (Figs. 1a- 2f, 99a) extending between a proximal end and a distal end (P. [0737] - - the embodiment of 2a- 2f and the embodiment of Fig. 99a incorporates features disclosed in the embodiment of Fig. 1a); 
a first expandable clot engagement section (8, 28, 9504) (Figs. 1a- 2f, 99a, 99c- 99d) directly connected to and extending from the shaft (9, 30, 9502) (Abstract, P. [0737] - - distal end of shaft 9502 is connected to inner elongate member 9503 and outer elongate member 9504) and comprising a first clot engagement membrane directing an aspiration into the first expandable clot engagement section (8, 9504); 
a proximal flow channel (5, 29, 9503) (Figs. 1a- 2f, 99a- 99b) (P. [0507] - - channel is interpreted as including passage within inner tubular member 5, 29, 9503) positioned proximal to and adjacent the first expandable clot engagement section (8, 28, 9504), the proximal flow channel (5, 29, 9503) comprising a proximal flow membrane (described, not shown) (P. [0507] - - inner tubular member 5 may comprise a permeable membrane) directing the aspiration from the first expandable clot engagement section (8, 29, 9502) and to the proximal flow channel (5, 29, 9503); and 
a distal engagement section (3, 27, 9505) (Figs. 1a- 2f, 99a- 99d) (P. [0737] - - distal capture net 9505) positioned distal to the first expandable clot engagement section (8, 28, 9504) and extending from the shaft (9,30, 9502), and 

wherein the stentriever (1, 26, 9501) comprises a collapsed configuration (Fig. 2a) to be inserted into a microcatheter (24) (Figs. 2a- 2b), 
wherein the stentriever (1, 26, 9501) comprises an expanded configuration to be expanded in the vessel (21) (Figs. 2a- 2f),
wherein, when the stentriever (1, 26, 9501) is in the expanded configuration, the first expandable clot engagement section (8, 28, 9504) has a larger diameter than the proximal flow channel (5, 29, 9503) (See Figs. 1a, 2c, 99a), causing the aspiration to be directed from the first expandable clot engagement section (8, 28, 9504) by the first clot engagement membrane and into the proximal flow channel (5, 29, 9503) (See Fig. 99a).  
Brady does not specifically disclose 
(claims 11 and 13) a first clot engagement membrane directing an aspiration into the first expandable clot engagement section;
(claim 11) wherein, in the expanded configuration, the proximal flow channel exerts a radial force on the intermediate catheter, 
wherein the proximal flow member seals against an inner surface of the intermediate catheter; 
(claim 16) a second clot engagement membrane directing an aspiration into the second expandable clot engagement section.  
However, Braun teaches a clot engagement membrane (38) for directing an aspiration into a catheter (20) in order to avoid a migration of particles in the direction of the cerebral blood vessels (Ps. [0007], [0107], [0135])

a first expandable clot engagement section (32) comprising a first clot engagement membrane (38) directing an aspiration into the first expandable clot engagement section (32) (Ps. [0107], [0135] - -a portion of the proximally located self-expandable area 32 includes a cover 38 which serves as a funnel for guiding or directing the blood stream into the lumen 26 of the catheter 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the first expandable clot engagement section associated with Brady to include a first clot engagement membrane taught by Braun because it would provide for the funneling or guiding or directing of the blood stream into the lumen of the proximal flow channel associated with Brady (Braun - - P. [0135]).  The motivation for the modification would have been to prevent emboli migration in the direction toward the cerebral blood vessels due to the antegrade (i.e., forward moving) blood flow, thereby lowering the risk of the emboli becoming lodged within the cerebrovasculature causing flow blockage, brain tissue ischemia, and cell death (Braun - - P. [0003]);
(claim 16) wherein the second expandable clot engagement section (34) comprises a second clot engagement membrane (38) (Fig. 1A) directing the aspiration into the second expandable clot engagement section (34) (Fig. 1A - - second clot engagement membrane has same reference number as first expandable clot engagement membrane) (P. [0107]).  
Brady in view of Braun does not disclose 
claim 11) wherein, in the expanded configuration, the proximal flow channel exerts a radial force on the intermediate catheter, 
wherein the proximal flow membrane seals against an inner surface of the intermediate catheter.
However, Vale teaches a clot retrieval system in the same field of endeavor including a proximal flow channel (130) and an intermediate catheter (140), wherein distal advancement of the intermediate catheter (140) further compresses the clot (141) between the proximal flow channel (130) and the intermediate catheter (140) (See Figs. 2a- 2b) (Ps. [0140]- [0141])
(claim 11) when Brady in view of Braun is combined with Vale, in the expanded configuration, the proximal flow channel (130, 804) (Figs. 2a- 2c, 28) exerts a radial force on the intermediate catheter (140) (Figs. 2a- 2c) (P. [0141] - - since distal advancement of intermediate catheter (140) over clot (141) captured by proximal flow channel (130) causes resistance and relative tension, this resistance and relative tension between the proximal flow channel and the intermediated catheter is interpreted as a radial force on the intermediate catheter), 
wherein the proximal flow membrane associated with Brady in view of Braun seals against an inner surface of the intermediate catheter (140), and 
wherein, when the stentriever (800, 850, 900) (Fig. 28) is in the expanded configuration, the first expandable clot engagement section (901) (Fig. 28) has a larger diameter than the proximal flow channel (130, 804) (Fig. 28), causing the  aspiration to be directed from the first expandable clot engagement section (901) by the first clot engagement membrane associated with Brady in view of Braun and into the proximal 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the intermediate catheter and proximal flow channel expanded configuration relationship associated with Brady in view of Braun to include wherein, in the expanded configuration, the proximal flow channel exerts a radial force on the intermediate catheter as taught by Vale such that the proximal flow membrane associated with Brady in view of Braun seals against an inner surface of the intermediate catheter because it would provide a pinch on the captured clot to be maintained, thereby increasing the security of the trapped clot segment (Vale - - P. [0141]).  The motivation for the modification would have been to improve the dislodgement and retraction of clots which are difficult to retrieve and dislodge without multiple passes, thereby reducing potential complications from extended procedure times (Vale- - P. [0141]).
Regarding claim 12, Brady in view of Braun and Vale discloses the system of claim 11, Brady further disclosing wherein the first expandable clot engagement section (8, 28, 9504) further comprises a first clot inlet (9528) (Fig. 99c) capturing the clot (P. [0741] - - Inlet mouths 9528 are located between the outer member segments so that when the device is deployed within a clot the scaffolding sections exert an outward radial force on the clot which urges it to flow into the unscaffolded inlet mouth regions and into the reception space).  
Regarding claim 14, Brady in view of Braun discloses the system of claim 11, Braun further disclosing wherein the stentriever further comprises a second expandable 
Regarding claim 17, Brady in view of Braun and Vale discloses the system of claim 11, Braun further disclosing wherein the distal engagement section (3, 9505) comprises a distal membrane, and wherein the distal membrane comprises distal pores constricting flow of the aspiration into the distal engagement section (3, 27, 9505) (Ps. [0056], [0075]- [0076] - - porous filtering surface comprises a plurality of pores configured to allow free movement of blood while filtering clot fragments or emboli particles in the blood from passing distally).
Regarding claim 18, Brady discloses a method of removing a clot from a vessel, the method comprising:
delivering a stentriever (1, 26, 9501) into the vessel and across the clot (See Fig. 2a) (P. [0511]),
wherein the stentriever (1, 26, 9501) (Figs. 1a- 2f, 99a- 99d) comprises: 
a shaft (9, 30, 9502) (Figs. 1a- 2f, 99a) extending between a proximal end and a distal end (P. [0737] - - the embodiment of 2a- 2f and the embodiment of Fig. 99a incorporates features disclosed in the embodiment of Fig. 1a); 
an expandable clot engagement section (8, 28, 9504) (Figs. 1a- 2f, 99a, 99c- 99d) directly connected to and extending from the shaft (9, 30, 9502) (Abstract, P. [0737] - - distal end of shaft 9502 is connected to inner elongate 
a proximal flow channel (5, 29, 9503) (Figs. 1a- 2f, 99a- 99b) (P. [0507] - - channel is interpreted as including passage within inner tubular member 5, 29, 9503) positioned proximal to and adjacent the first expandable clot engagement section (8, 28, 9504), the proximal flow channel (5, 29, 9503) comprising a proximal flow membrane (described, not shown) (P. [0507] - - inner tubular member 5 may comprise a permeable membrane) directing the aspiration from the first expandable clot engagement section (8, 29, 9502) and to the proximal flow channel (5, 29, 9503); and 
a distal engagement section (3, 27, 9505) (Figs. 1a- 2f, 99a- 99d) (P. [0737] - - distal capture net 9505) positioned distal to the first expandable clot engagement section (8, 28, 9504) and extending from the shaft (9, 30, 9502);
advancing the stentriever (1, 26, 9501) until the distal engagement section (3, 27, 9505) is positioned distal to the clot (22) (See Fig. 2b) (P. [0511]); 
expanding the stentriever (1, 26, 9501) so that the expandable clot engagement section (8, 28, 9504) expands to a diameter larger than the proximal flow channel (5, 29, 9503) and exerts a radial force on the clot (22) to engage the clot (22)  (See Fig. 2c) (P. [0511]); and 
pulling the stentriever (1, 26, 9501) proximally to remove the clot (22) from the vessel, wherein the distal engagement section (3, 27, 9505) remains distal to the expandable clot engagement section (8, 28, 9504) when the stentriever (1, 26, 9501) is 
Brady does not specifically disclose 
(claim 18) a first clot engagement membrane directing an aspiration into the first expandable clot engagement section;
(claim 18) advancing an intermediate catheter into the vessel and to the proximal flow channel, wherein the proximal flow membrane seals to an inner surface of the intermediate catheter; 
applying aspiration to the intermediate catheter such that a flow of the fluid is directed by the clot engagement membrane and into the proximal flow channel to capture the clot in the clot inlet.
However, Braun teaches a clot engagement membrane (38) for directing an aspiration into a catheter (20) in order to avoid a migration of particles in the direction of the cerebral blood vessels (Ps. [0007], [0107], [0135])
(claim 18) a shaft extending between a proximal end and a distal end; 
a first expandable clot engagement section (32) comprising a first clot engagement membrane (38) directing an aspiration into the first expandable clot engagement section (32) (Ps. [0107], [0135] - -a portion of the proximally located self-expandable area 32 includes a cover 38 which serves as a funnel for guiding or directing the blood stream into the lumen 26 of the catheter 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the first expandable clot 
Brady in view of Braun does not disclose 
(claim 18) advancing an intermediate catheter into the vessel and to the proximal flow channel, wherein the proximal flow membrane seals to an inner surface of the intermediate catheter; 
applying aspiration to the intermediate catheter such that a flow of the fluid is directed by the clot engagement membrane and into the proximal flow channel to capture the clot in the clot inlet.
However, Vale teaches a clot retrieval method in the same field of endeavor including a proximal flow channel (130) and an intermediate catheter (140), wherein distal advancement of the intermediate catheter (140) further compresses the clot (141) between the proximal flow channel (130) and the intermediate catheter (140) (See Figs. 2a- 2b) (Ps. [0140]- [0141])
(claim 18) when Vale is combined with Brady in view of Braun, Vale teaches the method step of advancing an intermediate catheter (140) (Figs. 2a- 2c) into the vessel and to the proximal flow channel (130, 804) (Figs. 2a- 2c, 28), wherein the proximal flow 
Vale also teaches the method step of applying aspiration to the intermediate catheter (140) such that a flow of the fluid is directed by the clot engagement membrane associated with Brady in view of Braun and into the proximal flow channel (130) to capture the clot (136) in the clot inlet (132)(Figs. 2a- 2c) (Ps. [0071], [0138], claim 20).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the advancing method step associated with Brady in view of Braun including the intermediate catheter and proximal flow channel expanded configuration relationship associated with Brady in view of Braun to include wherein, in the expanded configuration, the proximal flow channel exerts a radial force on the intermediate catheter as taught by Vale such that the proximal flow membrane associated with Brady in view of Braun seals against an inner surface of the intermediate catheter because it would provide a pinch on the captured clot to be maintained, thereby increasing the security of the trapped clot segment (Vale - - P. [0141]).  The motivation for the modification would have been to improve the dislodgement and retraction of clots which are difficult to retrieve and dislodge without multiple passes, thereby reducing potential complications from extended procedure times (Vale- - P. [0141]).
Regarding claim 19, Brady in view of Braun and Vale discloses the method of claim 18, Brady further disclosing wherein the distal engagement section (3, 9505) further comprises a distal membrane with a plurality of pores (3, 27, 9505);
the method further comprising:

Regarding claim 20, Brady in view of Braun and Vale discloses the method of claim 19, Brady further disclosing wherein the distal engagement section (3, 27, 9505) further comprises a plurality of distal clot cells; the method further comprising: 
preventing, via the plurality of distal clot cells, at least some clot fragments from passing distal to the stentriever (1, 26, 9501) (Ps. [0056], [0075]- [0076] - - porous filtering surface comprises a plurality of pores configured to allow free movement of blood while filtering clot fragments or emboli particles in the blood from passing distally).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Braun et al. (US Pub. No. 2012/0022572 A1) as applied to claim 1 above, and further in view of Porter et al. (US Pub. No. 2011/0196414 A1).  
Regarding claim 7, Brady in view of Braun discloses the apparatus of claim 5, but Brady in view of Braun does not disclose
(claim 7) an intermediate flow channel.
However, Porter teaches a clot removal device in the same field of endeavor having multiple bodies (18a- 18e) comprising flow channels configured to engage a clot and restore blood flow through the clot.

Porter also discloses that one inner body comprising a flow channel configured to engage a clot is equivalent in structure to multiple inner bodies comprising flow channels configured to engage a clot and restore blood flow through the clot (See Figs. 3- 4) (P. [0031] - - the enclosure 16 may include more than one flow restoring segment 18, more than one open segment 20, and/or more than one capture segment 22).  Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (multiple inner bodies comprising flow channels) for another (single inner body comprising a flow channel) such that the second expandable clot engagement section is positioned distal to the first expandable clot engagement section, and wherein the second expandable clot engagement section further comprises a second clot inlet capturing the clot, since the substitution would have yielded predictable results, namely, engaging a clot and restoring blood flow through the clot.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Brady in view of Braun in order to include a second inner body comprising a flow channel (18b) taught by Porter such that a proximal end of each respective flow channel .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brady et al. (US Pub. No. 2013/0345739 A1) in view of Braun et al. (US Pub. No. 2012/0022572 A1) and Vale et al. (US Pub. No. 2017/0071614 A1) as applied to claim 11 above, and further in view of Porter et al. (US Pub. No. 2011/0196414 A1).  
Regarding claim 15, Brady in view of Braun and Vale discloses the system of claim 11, but Brady in view of Braun and Vale does not disclose
(claim 15) an intermediate flow channel.
However, Porter teaches a clot removal device in the same field of endeavor having multiple bodies (18a- 18e) comprising flow channels configured to engage a clot and restore blood flow through the clot.
(claim 15) Porter teaches flow channels (18a- 18e) (Figs. 3- 4) comprising a flow channel configured to engage the clot (42) (Figs. 2A- 2D) and restore blood flow through the clot, the inner body (18a- 18e) comprising a collapsed state (Fig. 2B) and an expanded state (Figs. 2C, 3- 4)(P. [0025] - - moderate to high cell density and moderate to small cell size of tubular bodies are configured to compress a clot in order to restore flow through the channel formed therein).  
Porter also discloses that one inner body comprising a flow channel configured to engage a clot is equivalent in structure to multiple inner bodies comprising flow channels configured to engage a clot and restore blood flow through the clot (See Figs. 
Additionally, it would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify the apparatus of Brady in view of Braun and Vale in order to include a second inner body comprising a flow channel (18b) taught by Porter such that a proximal end of each respective flow channel (18a, 18b) is joined adjacent a respective proximal end of a respective expandable clot engagement section associated with Brady in view of Braun and Vale, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/K.R/Examiner, Art Unit 3771                                                                                                                                                                                                        

/WADE MILES/Primary Examiner, Art Unit 3771